WHITING, P. J.
This is an appeal from the same judgment from which the appeal was taken in In re Wynea’s Estate, 167 N. W. 394, and presents the same question therein- passed upon. This appeal was taken (by those legatees who were not parties to the other appeal. The same counsel represent respondent as represented him upon such appeal.
Realizing that the -burden is upon them to convince ns that we w-ere in error ini our opinion upon such former appeal, counsel have filed an exceedingly exhaustive and illuminating brief, to which we have given careful attention. They have failed, however, to convince us that we were in- error in such former opinion, and, for the reasons therein set forth, the judgment appealed' from is again reversed.